Exhibit 1

USWGO
QANON // DRAIN THE SWAMP
MAKE AMERICA GREAT AGAIN

 

UNITED STATES DISTRICT COURT CASE NO. 1:13- CR-435- 1
MIDDLE DISTRICT OF NORTH CAROLINA

Exhibit in attachment to “PETITIONER’S SECOND MOTION FOR SANCTIONS
AND TO VACATE JUDGMENT THAT WAS IN PLAINTIFF’S/RESPONDENT’S
FAVOR -- MOTION AND BRIEF / MEMORANDUM OF LAW IN SUPPORT OF
REQUESTING THE HONORABLE COURT IN THIS CASE VACATE
FRAUDULENT BEGOTTEN JUDGMENT OR JUDGMENTS”

Case 1:13-cr-004325-TDS Document 206-1 Filed 10/15/19 Pane 1 of 4
Dick & Willie Passage Rail Trail - Virginia Is For Lovers

https://www.virginia.org/listings/OutdoorsAndSports/Dick WilliePassage..

OUTDOORS AND SPORTS

DICK & WILLIE PASSAGE RAIL TRAIL

ADDRESS

699 Liberty St.
Martinsville, VA 24112

PHONE
276-634-4640

CITY

Martinsville es
LOCALITY ;
Martinsville City

EMAIL US
mailto:radams@co.henry.va.us

VISIT SITE
http://www.henrycountyva.gov/parksandrec

The Dick and Willie Passage Rail Trail is a beautiful 4.5 mile paved rail trail that is located in Martinsville and Henry County. The

trail begins at Virginia Avenue and ends near Mulberry Creek in Martinsville. The trail can be accessed at one of four locations:

Virginia Avenue, Liberty St. Doyle St and Fisher St. This trail is great for walking, biking, running or rollerblading.

This trail is part of the former Danville and Western Railroad. Train enthusiasts will enjoy reading stories about the history of the

rail line on the many signs located along the trail. Contact Henry County Parks and Recreation at 276.634.4640 for more

information about the trail.

Addresses for trail access location:

* Virginia Avenue - 1094 Virginia Ave., Martinsville, VA

Liberty Street - 699 Liberty St., Martinsville, VA

Doyle Street - 220 Doyle St., Martinsville, VA

Fisher Street - 815 Fisher St.. Martinsville, VA

AMENITIES

1 of 3

9/24/2019, 2:58 PM

Case 1:13-cr-004325-TDS Document 206-1 Filed 10/15/19 Pane ? of 4
Dick & Willie Passage Rail Trail - Virginia Is For Lovers https://www.virginia.org/listings/OutdoorsAndSports/Dick WilliePassage...

- Family Friendly - Pet Friendly

ACCESSIBILITY

6

REGION

Southern Virginia

Last Updated: 09/15/2015

What's Nearby

FAMOUS SUBS & MORE

811 Liberty Street
Martinsville. VA 24112 0.11 mu

 

EVERYTHING UNNECESSARY

716 Liberty Street
Martinsville, VA 24112 0.12 mi

THE VILLAGE OF MARTINSVILLE

240 Commonwealth Blvd.
Martinsville, VA 24112

0.44 mi

 

2 of 3 9/24/2019, 2:58 PM
Case 1:13-cr-004325-TDS Document 206-1 Filed 10/15/19 Pane 32 of 4
Dick & Willie Passage Rail Trail - Virginia ls For Lovers https://www.virginia.org/listings/OutdoorsAndSports/Dick WilliePassage...

DUNHAM'S SPORTS

240 Commonwealth Blvd.

0.44 mi
MARSHALLS DEPARTMENT STORE
240 Commonwealth Blvd.
Martinsville, VA 24112

0.44 m

 

OFFICIAL TOURISM WEBSITE OF THE COMMONWEALTH OF VIRGINIA e © 2019 VIRGINIA TOURISM CORPORATION

3 of 3 9/24/2019, 2:58 PM
Case 1:13-cr-004325-TDS Document 206-1 Filed 10/15/19 Pane 4of4
